—Order, Supreme Court, New York County (Carol Huíf, J.), entered February 3, 1998, which denied defendant’s motion to stay all proceedings pending completion of other pending civil litigation, unanimously affirmed, with costs.
In this action for legal fees, we agree with the IAS Court that the possibility that defendant will be prejudiced in two other pending civil actions if he is called upon to testify in the present action does not constitute an appropriate ground to stay the present action, even though defendant claims entitlement to assert his Fifth Amendment privilege. Also properly rejected by the IAS Court was defendant’s attempt to obtain a stay on the ground of attorney-client privilege since defendant waived that privilege by placing the subject matter of his attorney’s advice in issue by asserting a malpractice counterclaim (Orco Bank v Proteinas Del Pacifico, 179 AD2d 390). Concur— Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.